                                                                                  Case 2:20-cv-01986-GMN-BNW Document 13
                                                                                                                      12 Filed 04/27/21
                                                                                                                               04/26/21 Page 1 of 2



                                                                              1   Kevin L. Hernandez, Esq.
                                                                                  Nevada Bar No. 12594
                                                                              2   LAW OFFICE OF KEVIN L.
                                                                                  HERNANDEZ
                                                                              3   8872 S. Eastern Avenue, Suite 270
                                                                                  Las Vegas, Nevada 89123
                                                                              4   T: (702) 563-4450
                                                                                  F: (702) 552-0408
                                                                              5   kevin@kevinhernandezlaw.com
                                                                                  Attorney for Plaintiff
                                                                              6

                                                                              7                                   UNITED STATES DISTRICT COURT

                                                                              8                                          DISTRICT OF NEVADA

                                                                              9   PAMELA WASHINGTON, an individual;                          Case No.: 2:20-cv-01986-GMN-BNW
                                                                             10                                         Plaintiff,
                                                                             11          v.
Law Office of Kevin L. Hernandez




                                                                             12                                                                  STIPULATION AND ORDER FOR
                                   TEL: (702) 563-4450 FAX: (702) 552-0408




                                                                                  QUALITY ACCEPTANCE, LLC, a domestic                              DISMISSAL OF DEFENDANT
                                       8872 S. Eastern Avenue, Suite 270




                                                                             13   limited-liability company; EXPERIAN                              EXPERIAN INFORMATION
                                                                                  INFORMATION SOLUTIONS, INC., a foreign
                                           Las Vegas, Nevada 89123




                                                                                                                                               SOLUTIONS, INC. WITH PREJUDICE
                                                                             14   corporation;
                                                                             15                                        Defendants.
                                                                             16

                                                                             17               Plaintiff, Pamela Washington (“Plaintiff”), and Defendant, Experian Information

                                                                             18    Solutions, Inc. (“Experian”) (the “Parties”) have resolved all claims, disputes, and differences

                                                                             19    between the Parties.

                                                                             20               Therefore, the Parties, by and through their respective attorneys of record, and subject to

                                                                             21    the Court’s approval, respectfully request dismissal of the above-captioned matter with prejudice

                                                                             22    ///

                                                                             23    ///

                                                                             24    ///

                                                                             25    ///

                                                                             26    ///

                                                                             27    ///

                                                                             28    ///

                                                                                                                                     Page 1 of 2
                                                                                  Case 2:20-cv-01986-GMN-BNW Document 13
                                                                                                                      12 Filed 04/27/21
                                                                                                                               04/26/21 Page 2 of 2



                                                                              1    under FRCP 41(a) as to Experian, with Plaintiff and Experian bearing their own attorneys’ fees

                                                                              2    and costs incurred in this action.

                                                                              3    Respectfully Submitted.

                                                                              4
                                                                                    Dated: April 26, 2021                         Dated: April 26, 2021
                                                                              5
                                                                                    LAW OFFICE OF                                 NAYLOR & BRASTER
                                                                              6     KEVIN L. HERNANDEZ
                                                                                                                                  /s/ Andrew J. Sharples
                                                                              7     /s/ Kevin L. Hernandez                        Jennifer L. Braster, Esq.
                                                                                    Kevin L. Hernandez, Esq.                      Nevada Bar No. 9982
                                                                              8     Nevada Bar No. 12594                          Andrew J. Sharples, Esq.
                                                                                    8872 S. Eastern Avenue, Suite 270             Nevada Bar No. 12866
                                                                              9     Las Vegas, Nevada 89123                       1050 Indigo Drive, Suite 200
                                                                                    kevin@kevinhernandezlaw.com                   Las Vegas, NV 89145
                                                                             10     Attorney for Plaintiff                        jbraster@nblawnv.com
                                                                                                                                  asharples@nblawnv.com
                                                                             11
Law Office of Kevin L. Hernandez




                                                                                                                                  Katherine A. Neben, Esq.
                                                                             12                                                   Nevada Bar No. 14590
                                   TEL: (702) 563-4450 FAX: (702) 552-0408




                                                                                                                                  JONES DAY
                                       8872 S. Eastern Avenue, Suite 270




                                                                             13                                                   3161 Michelson Drive, Suite 800
                                           Las Vegas, Nevada 89123




                                                                                                                                  Irvine, California 92612
                                                                             14                                                   kneben@jonesday.com
                                                                                                                                  Attorneys for Defendant Experian
                                                                             15                                                   Information Solutions, Inc.
                                                                             16
                                                                                                                                  IT IS SO ORDERED:
                                                                             17

                                                                             18                                                   ____________________________________
                                                                                                                                  UNITED STATES DISTRICT JUDGE
                                                                             19

                                                                             20                                                           April 27, 2021
                                                                                                                                  DATED: ____________________________
                                                                             21

                                                                             22

                                                                             23

                                                                             24

                                                                             25

                                                                             26

                                                                             27

                                                                             28

                                                                                                                            Page 2 of 2
